Exhibit 10.12

TUMI HOLDINGS, INC.

2012 LONG-TERM INCENTIVE PLAN

ARTICLE I

PURPOSE

The Tumi Holdings, Inc. Long-Term Incentive Plan (as it maybe amended, the
“Plan”) was adopted by the Board of Directors of the Company, subject to
approval by the shareholders of the Company. The purposes of the Plan are to
provide long-term incentives to those individuals with significant
responsibility for the success and growth of the Company and its Affiliates, to
align the interests of such individuals with those of the Company’s
shareholders, to assist the Company in recruiting, retaining and motivating
qualified employees and to provide an effective means to link pay to performance
for such employees.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall have the meaning provided in Section 12.1 hereof.

2.2 “Affiliate” shall mean (i) any Parent or Subsidiary, (ii) any entity that,
directly or through one or more intermediaries, is controlled by Company, or
(iii) any entity in which the Company has a significant equity interest, in each
case as determined by the Committee.

2.3 “Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.4 “Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award (which includes, but is not limited to, cash
bonuses as set forth in Section 9.1), a Dividend Equivalent award, a Stock
Payment award, an award of Stock Appreciation Rights, or Other Incentive Award,
which may be awarded or granted under the Plan.



--------------------------------------------------------------------------------

2.5 “Award Agreement” shall mean the written notice, agreement, contract or
other instrument or document evidencing an Award, including through electronic
medium, which shall contain such terms and conditions with respect to an Award
as the Administrator shall determine, consistent with the Plan.

2.6 “Board” shall mean the Board of Directors of the Company.

2.7 “Change in Capitalization” shall have the meaning provided in Section 3.2(a)
hereof.

2.8 “Change in Control” shall have the meaning determined by the Committee as
set forth in the applicable Award Agreement.

2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.10 “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board described in Article XII hereof.

2.11 “Common Stock” shall mean the common stock of the Company, par value $0.01
per share.

2.12 “Company” shall mean Tumi Holdings, Inc., a Delaware corporation, and any
successor corporation.

2.13 “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Affiliate that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement or any successor Form thereto.

2.14 “Covered Employee” shall mean any Employee who is a “covered employee”
within the meaning of Section 162(m) of the Code.

2.15 “Director” or “Non-Employee Director” shall mean a non-employee member of
the Board, as constituted from time to time.

2.16 “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 9.2
hereof.

2.17 “Effective Date” shall mean April 18, 2012.

2.18 “Eligible Individual” shall mean any natural person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Administrator.

 

 

2



--------------------------------------------------------------------------------

2.19 “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code) of the Company or any Affiliate.

2.20 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.21 “Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a) if the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or
(iii) listed, quoted or traded on any automated quotation system, its Fair
Market Value shall be the closing sales price for a Share as quoted on such
exchange or system for such date or, if there is no closing sales price for a
Share on the date in question, the closing sales price for a Share on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

(b) if the Common Stock is traded only otherwise than on a securities exchange
and is not quoted on the NASDAQ, the closing quoted selling price of the Common
Stock on such date as quoted in “pink sheets” published bye the National Daily
Quotation Bureau.

(c) if the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

(d) if the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Committee in good faith on the date awarded.

2.22 “Greater Than 10% Stockholder” shall mean an individual then-owning (within
the meaning of Section 424(d) of the Code) more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any
“parent corporation” or “subsidiary corporation” (as defined in Sections 424(e)
and 424(f) of the Code, respectively).

2.23 “Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.

2.24 “Individual Award Limit” shall mean the cash and share limits applicable to
Awards granted under the Plan, as set forth in Section 3.3 hereof.

 

3



--------------------------------------------------------------------------------

2.25 “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option or which is designated as an Incentive Stock Option but does not
meet the applicable requirements of the Code.

2.26 “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article VI hereof. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall only be
Non-Qualified Stock Options.

2.27 “Other Incentive Award” shall mean an Award denominated in, linked to or
derived from Shares or value metrics related to Shares, granted pursuant to
Section 9.4 hereof.

2.28 “Parent” shall mean any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities ending with the Company if each of
the entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

2.29 “Participant” shall mean an eligible individual who has been granted an
Award.

2.30 “Performance Award” shall mean an Award that is granted under Section 9.1
hereof.

2.31 “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

2.32 “Performance Goal” shall mean the performance goals (and adjustments)
established by the Committee for a Performance Period, based on one or more of
the following criteria:

(a) (i) net earnings (either before or after one or more of the following:
(A) interest, (B) taxes, (C) depreciation, (D) amortization and (E) non-cash
equity-based compensation expense); (ii) gross or net sales or revenue;
(iii) net income (either before or after taxes); (iv) adjusted net income;
(v) operating earnings or profit; (vi) cash flow (including, but not limited to,
operating cash flow and free cash flow); (vii) return on assets; (viii) return
on capital; (ix) return on stockholders’ equity; (x) total stockholder return;
(xi) return on sales; (xii) gross or net profit or operating margin;
(xiii) costs; (xiv) funds from operations; (xv) expenses; (xvi) working capital;
(xvii) earnings per share; (xviii) adjusted earnings per Share; (xix) price per
Share; (xx) implementation or completion of critical projects; (xxi) market
share; (xxii) debt levels or reduction; (xxiii) customer retention;
(xxiv) sales-related goals; (xxv) customer satisfaction and/or growth;
(xxvi) research and development achievements; (xxvii) financing and other
capital raising transactions; (xxviii) inventory, (xxix) inventory turns,
(xxx) new store openings, (xxxi) new store performance, (xxxii) comparable store
sales and (xxxiii) capital expenditures, any of which may be measured either in
absolute terms for the Company or any operating unit of the Company or as
compared to any incremental increase or decrease or as compared to results of a
peer group or to market performance indicators or indices.

 

4



--------------------------------------------------------------------------------

(b) Performance Goals may be expressed in terms of overall Company performance
or the performance of an Affiliate, a division or business unit, or one or more
individuals. In addition, such performance goals may be based upon the
attainment of specified levels of performance under one or more of the measures
described above relative to the performance of other corporations. The
achievement of each Performance Goal shall be determined in accordance with
Applicable Accounting Standards, to the extent applicable.

(c) The Committee may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include, but are not limited to, one or
more of the following: (i) items related to a change in accounting principle;
(ii) items relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal or sale of a business or segment of a business; (viii) items
related to discontinued operations that do not qualify as a segment of a
business under Applicable Accounting Standards; (ix) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the Performance Period; (x) any other items of significant income or expense
which are determined to be appropriate adjustments; (xi) items relating to
unusual or extraordinary corporate transactions, events or developments,
(xii) items related to amortization of acquired intangible assets; (xiii) items
that are outside the scope of the Company’s core, on-going business activities;
(xiv) items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; or (xix) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions. For all Awards intended to qualify as Performance-Based
Compensation, such determinations shall be made within the time prescribed by,
and otherwise in compliance with, Section 162(m) of the Code.

2.33 “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance Award.

2.34 “Plan” shall have the meaning set forth in Article I.

2.35 “Restricted Stock” shall mean an award of Shares made under Article VII
hereof that is subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.

2.36 “Restricted Stock Unit” shall mean a contractual right awarded under
Article VIII hereof to receive in cash or Shares the Fair Market Value of a
Share of Common Stock.

2.37 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.38 “Share Limit” shall have the meaning provided in Section 3.1(a) hereof.

 

5



--------------------------------------------------------------------------------

2.39 “Shares” shall mean shares of Common Stock.

2.40 “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article X hereof.

2.41 “Stock Payment” shall mean a payment in the form of Shares awarded under
Section 9.3 hereof.

2.42 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

ARTICLE III

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Sections 3.2 hereof, the maximum aggregate number of Shares
available for issuance under the Plan (the “Share Limit”) shall be equal to ten
percent (10%) of the number of all outstanding Shares as of the Effective Date
([            ] Shares). Notwithstanding the generality of the foregoing,
subject to Sections 3.2 hereof, the maximum number of Shares available for
issuance under the Plan with respect to Incentive Stock Options shall be the
number of shares that is equal to thirty percent (30%) of the Share Limit.

(b) Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions, or otherwise. If any Shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of shares to the
Participant, the Shares with respect to such Award shall, to the extent of any
such forfeiture, cancellation, exchange, surrender, termination or expiration,
again be available for Awards under the Plan. Notwithstanding the foregoing,
Shares surrendered or withheld as payment of either the exercise price of an
Award (including Shares otherwise underlying an Award of a Share Appreciation
Right that are retained by the Company to account for the grant price of such
Share Appreciation Right) and/or withholding taxes in respect of an Award shall
no longer be available for grant under the Plan.

 

6



--------------------------------------------------------------------------------

3.2 Adjustments.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, amalgamation, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, or any other change affecting
the shares of the Company’s stock or the share price of the Company’s stock (any
such occurrence or event, a “Change in Capitalization”), the Administrator shall
make equitable adjustments, if any, to reflect such change with respect to
(i) the aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the Share Limit and Individual
Award Limits); (ii) the number and kind of Shares (or other securities or
property) subject to outstanding Awards; (iii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and/or (iv) the grant or exercise
price per share for any outstanding Awards under the Plan. Without limiting the
generality of the foregoing, in connection with a Change in Capitalization, the
Administrator may provide, in its sole discretion, for the cancellation of any
outstanding Award granted hereunder in exchange for payment in cash or other
property having an aggregate Fair Market Value of the Shares covered by such
award, reduced by the aggregate exercise price or purchase price thereof, if
any. The Administrator’s determinations pursuant to this Section 3.2(a) shall be
final, binding and conclusive.

(b) Any adjustment affecting an Award intended as Performance-Based Compensation
shall be made consistent with the requirements of Section 162(m) of the Code
unless otherwise determined by the Administrator. No action shall be taken under
this Section 3.1(c) which shall cause an Award to fail to comply with
Section 409A of the Code or an exemption therefrom, in either case, to the
extent applicable to such Award, unless the Administrator determines any such
adjustments to be appropriate.

3.3 Individual Award Limits. Notwithstanding any provision in the Plan to the
contrary, and subject to Section 3.2, to the extent required to comply with
Section 162(m):

(a) the aggregate number of Shares subject to Options and Stock Appreciation
Rights awarded to any one Participant during any calendar year may not exceed
two hundred thousand (200,000) Shares;

(b) the aggregate number of Shares subject to Awards other than Options and
Stock Appreciation Rights (excluding Awards referenced in Section 3.3(c) below)
awarded to any one Participant during any calendar year may not exceed one
hundred fifty thousand (150,000) Shares; and

(c) the aggregate amount of compensation to be paid to any one Participant in
respect to all Awards that are intended to constitute Performance-Based
Compensation denominated in cash in any calendar year is $7,500,000.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

GRANTING OF AWARDS

4.1 Participation. The Committee may, from time to time, select from among all
Eligible Individuals, those to whom one or more Awards shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan. No Eligible Individual shall
have any right to be granted an Award pursuant to the Plan.

4.2 Award Agreement. Each Award shall be evidenced by an Award Agreement stating
the terms and conditions applicable to such Award, consistent with the
requirements of the Plan.

4.3 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the sole discretion of the Administrator, be granted either alone, in addition
to or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

ARTICLE V

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION

5.1 Purpose. The Committee, in its sole discretion, may determine whether any
Award is intended to qualify as Performance-Based Compensation. If the
Committee, in its sole discretion, decides to grant an Award to an Eligible
Individual that is intended to qualify as Performance-Based Compensation, then
the provisions of this Article V shall control over any contrary provision
contained in the Plan. The Administrator may in its sole discretion grant Awards
to Eligible Individuals that are based on Performance Goals but that do not
satisfy the requirements of this Article V and that are not intended to qualify
as Performance-Based Compensation. Unless otherwise specified by the Committee
at the time of grant, the Performance Goals with respect to an Award intended to
be Performance-Based Compensation payable to a Covered Employee shall be
determined on the basis of Applicable Accounting Standards.

5.2 Payment of Performance-Based Awards. Performance Awards shall be paid,
unless otherwise determined by the Committee, no later than 2 1/2 months after
the tax year in which the Performance Award vests, consistent with the
requirements of Section 409A of the Code. Unless otherwise provided in the
applicable Performance Goals or Award Agreement, a Participant shall be eligible
to receive payment pursuant to such Awards for a Performance Period only if and
to the extent the Performance Goals for such applicable Performance Period are
achieved.

5.3 Additional Limitations. Notwithstanding any other provision of the Plan and
except as otherwise determined by the Committee, any Award which is granted to
an Eligible Individual and is intended to qualify as Performance-Based
Compensation shall be

 

8



--------------------------------------------------------------------------------

subject to any additional limitations imposed under Section 162(m) of the Code
that are requirements for qualification as Performance-Based Compensation, and
the Plan and the Award Agreement shall be deemed amended to the extent necessary
to conform to such requirements.

ARTICLE VI

OPTIONS

6.1 Granting of Options to Eligible Individuals. The Administrator is authorized
to grant Options to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine which shall not be
inconsistent with the Plan.

6.2 Eligibility for Incentive Stock Options. No Incentive Stock Option shall be
granted to any individual who is not an Employee of the Company or any “parent
corporation” or “subsidiary corporation” of the Company (as defined in Sections
424(e) and 424(f) of the Code, respectively).

6.3 Option Exercise Price. The exercise price per Share subject to each Option
shall be set by the Administrator, but shall not be less than one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
granted (or, as to Incentive Stock Options, on the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code). In addition, in
the case of Incentive Stock Options granted to a Greater Than 10% Stockholder,
such price shall not be less than one hundred ten percent (110%) of the Fair
Market Value of a Share on the date the Option is granted (or the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code).

6.4 Option Term. The term of each Option shall be set by the Administrator in
its sole discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Option is granted, or five (5) years from the date
an Incentive Stock Option is granted to a Greater Than 10% Stockholder. The
Administrator shall determine the time period, including the time period
following a termination of employment or other service, during which the
Participant has the right to exercise the vested Options, which time period may
not extend beyond the stated term of the Option. Except as limited by the
requirements of Section 409A or Section 422 of the Code, the Administrator may
extend the term of any outstanding Option, and may extend the time period during
which vested Options may be exercised, in connection with any termination of
employment or other service of the Participant, and, subject to Section 13.1
hereof, may amend any other term or condition of such Option relating to such a
termination of employment or other service.

6.5 Option Vesting.

(a) The terms and conditions pursuant to which an Option vests in the
Participant and becomes exercisable shall be determined by the Administrator and
set forth in the applicable Award Agreement. Such vesting may be based on
service with the Company or any Affiliate, any of the Performance Goals, or any
other criteria selected by the Administrator. At

 

9



--------------------------------------------------------------------------------

any time after the grant of an Option, the Administrator may, in its sole
discretion and subject to whatever terms and conditions it selects, accelerate
the vesting of the Option, including following a termination of employment or
other service; provided, that in no event shall an Option become exercisable
following its expiration, termination or forfeiture.

(b) No portion of an Option which is unexercisable at a Participant’s
termination of employment or other service shall thereafter become exercisable,
except as may be otherwise provided by the Administrator in the applicable Award
Agreement or by action of the Administrator following the grant of the Option.

6.6 Treatment of Options upon Certain Events. The Administrator shall provide
for the treatment of each Option upon a termination of employment or other
service with the Company or upon a Change in Control as set forth in the
applicable Award Agreement.

6.7 Substitution of Stock Appreciation Rights. The Administrator may, in its
sole discretion, substitute an Award of Stock Appreciation Rights for an
outstanding Option at any time prior to or upon exercise of such Option;
provided, however, that such Stock Appreciation Rights shall be exercisable with
respect to the same number of Shares for which such substituted Option would
have been exercisable, and shall also have the same exercise price and remaining
term as the substituted Option.

6.8 Partial Exercise of Options. An exercisable Option may be exercised in whole
or in part. However, an Option shall not be exercisable with respect to
fractional shares and the Administrator may require that, by the terms of the
Option, a partial exercise must be with respect to a minimum number of Shares.

6.9 Manner of Exercise of Options. A Participant may exercise an exercisable
Option, subject to applicable requirements established by the Administrator, by
paying the full exercise price and applicable withholding taxes to the stock
administrator of the Company for the Shares with respect to which the Option, or
portion thereof, is exercised, in a manner permitted by the Administrator in
accordance with the following: (i) cash or check, (ii) in the discretion of the
Administrator, Shares (including, in the case of payment of the exercise price
of an Award, Shares issuable pursuant to the exercise of the Award), in each
case, having a Fair Market Value on the date of delivery equal to the aggregate
payments required, or (iii) other form of legal consideration acceptable to the
Administrator. Notwithstanding any other provision of the Plan to the contrary,
no Participant who is a Director or an “executive officer” of the Company within
the meaning of Section 13(k) of the Exchange Act shall be permitted to make
payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment with a loan from the Company or
a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.

6.10 Notification Regarding Disposition. The Participant shall give the Company
prompt written or electronic notice of any disposition of Shares acquired by
exercise of an Incentive Stock Option which occurs within (a) two (2) years from
the date of granting (including the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code) such Option to such
Participant, or (b) one (1) year after the transfer of such Shares to such
Participant.

 

10



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED STOCK

7.1 Award of Restricted Stock.

(a) The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions, applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by applicable law. In all cases,
legal consideration shall be required for each issuance of Restricted Stock to
the extent required by applicable law.

(c) The Administrator shall provide for the treatment of each Award of
Restricted Stock upon a termination of employment or other service with the
Company or upon a Change in Control as set forth in the applicable Award
Agreement.

7.2 Rights as Stockholders. Upon issuance of Restricted Stock, the Participant
shall have, unless otherwise provided by the Administrator, all the rights of a
stockholder with respect to said shares, subject to the restrictions in the
applicable Award Agreement. This includes, but is not limited to, the right to
vote shares of Restricted Stock as the record owner thereof, and, unless
otherwise determined by the Administrator, the right to receive dividends and
other distributions payable to an Eligible Individual during the Restriction
Period if and when the restrictions imposed on the applicable Restricted Stock
lapse; provided, however, that, in the sole discretion of the Administrator, any
distributions with respect to the shares shall be subject to the restrictions
set forth in Section 8.3 hereof.

7.3 Restrictions. All shares of Restricted Stock (including any shares received
by Participants thereof with respect to shares of Restricted Stock as a result
of stock dividends, stock splits or any other Change in Capitalization) shall,
in the terms of an applicable Award Agreement, be subject to such restrictions
and vesting requirements as the Administrator shall provide. Such restrictions
may include, without limitation, restrictions concerning voting rights and
transferability and such restrictions may lapse separately or in combination at
such times and pursuant to such circumstances or based on such criteria as
selected by the Administrator, including, without limitation, criteria based on
the Participant’s duration of employment,

 

11



--------------------------------------------------------------------------------

directorship or consultancy with the Company, the Performance Goals, Company or
Affiliate performance, individual performance or other criteria selected by the
Administrator. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.

7.4 Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, in it sole discretion,
retain physical possession of any stock certificate until such time as all
applicable restrictions lapse.

7.5 Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.

ARTICLE VIII

RESTRICTED STOCK UNITS

8.1 Award of Restricted Stock Units.

(a) The Administrator is authorized to grant Restricted Stock Units to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions, applicable to each award of Restricted Stock Units, which terms
and conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock Units as it deems
appropriate.

(b) The Administrator shall specify, or permit the Participant to elect, the
conditions and dates upon which the Shares underlying the Restricted Stock Units
shall be issued, which dates shall not be earlier than the date as of which the
Restricted Stock Units vest and become nonforfeitable, and which conditions and
dates shall be established in accordance with the applicable provisions of
Section 409A of the Code or an exemption therefrom.

(c) The Administrator shall provide for the treatment of each Award of
Restricted Stock Units upon a termination of employment or other service with
the Company or upon a Change in Control as set forth in the applicable Award
Agreement. On the distribution dates, the Company shall issue to the Participant
one unrestricted, fully transferable Share (or the Fair Market Value of one such
Share in cash) for each vested and nonforfeitable Restricted Stock Unit.

 

12



--------------------------------------------------------------------------------

ARTICLE IX

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS, OTHER INCENTIVE AWARDS

9.1 Performance Awards.

(a) The Administrator is authorized to grant Performance Awards to any Eligible
Individual and to determine whether such Performance Awards shall be
Performance-Based Compensation per Article V of this Plan. The vesting and value
of Performance Awards may be linked to any one or more of the Performance Goals
or other specific criteria determined by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Performance Awards may be paid in cash, Shares or a combination
of both, as determined by the Administrator.

(b) Without limiting Section 9.1(a) hereof, the Administrator may grant
Performance Awards to any Eligible Individual in the form of a cash bonus
payable upon the attainment of objective Performance Goals, or such other
criteria, whether or not objective, which are established by the Administrator,
in each case on a specified date or dates or over any period or periods
determined by the Administrator. Any such bonuses paid to a Participant which
are intended to be Performance-Based Compensation shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Article V hereof.

9.2 Dividend Equivalents.

(a) Subject to Section 9.2(b) hereof, Dividend Equivalents may be granted by the
Administrator, either alone or in tandem with another Award, based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date the Dividend Equivalents are granted to a
Participant and the date such Dividend Equivalents terminate or expire, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional Shares by such formula, at such time and subject to such
limitations as may be determined by the Administrator. In addition, the
Administrator may provide that Dividend Equivalents with respect to Shares
covered by an Award shall only be paid out to the Participant at the same time
or times and to the same extent that the vesting conditions, if any, are
subsequently satisfied and the Award vests with respect to such Shares.

(b) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights, unless otherwise determined by
the Administrator.

 

13



--------------------------------------------------------------------------------

9.3 Stock Payments. The Administrator is authorized to make one or more Stock
Payments to any Eligible Individual. The number or value of Shares of any Stock
Payment shall be determined by the Administrator and may be based upon one or
more Performance Goals or any other specific criteria, including service to the
Company or any Affiliate, determined by the Administrator.

9.4 Other Incentive Awards. The Administrator is authorized to grant Other
Incentive Awards to any Eligible Individual, which Awards may cover Shares or
the right to purchase Shares or have a value derived from the value of, or an
exercise or conversion privilege at a price related to, or that are otherwise
payable in or based on, Shares, shareholder value or shareholder return, in each
case, on a specified date or dates or over any period or periods determined by
the Administrator. The terms and conditions applicable to such Other Incentive
Awards shall be determined by the Administrator and set forth in the applicable
Award Agreement. Other Incentive Awards may be linked to any one or more of the
Performance Goals or other specific criteria determined appropriate by the
Administrator and may be payable in cash or shares.

9.5 Other Terms and Conditions. All applicable terms and conditions of each
Award described in this Article IX, including without limitation, as applicable,
the term, vesting conditions and exercise/purchase price applicable to the
Award, shall be set by the Administrator in its sole discretion, provided,
however, that the value of the consideration paid by a Participant for an Award
shall not be less than the par value of a Share, unless otherwise permitted by
applicable law. The rights of Participants granted Performance Awards, Dividend
Equivalents, or Other Incentive Awards upon termination of employment or other
service or upon a Change in Control shall be set forth in the Award Agreement.

ARTICLE X

STOCK APPRECIATION RIGHTS

10.1 Grant of Stock Appreciation Rights.

(a) The Administrator is authorized to grant Awards of Stock Appreciation Rights
to Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.

(b) Each Award of Stock Appreciation Rights shall entitle the Participant (or
other individual entitled to exercise the Award of Stock Appreciation Rights
pursuant to the Plan) to exercise all or a specified portion of the Award of
Stock Appreciation Rights (to the extent then exercisable pursuant to its terms)
and to receive from the Company an amount determined by multiplying the
difference obtained by subtracting the exercise price per Share of the Stock
Appreciation Rights from the Fair Market Value on the date of exercise of the
Stock Appreciation Right by the number of Stock Appreciation Rights that shall
have been

 

14



--------------------------------------------------------------------------------

exercised, subject to any limitations the Administrator may impose. The exercise
price per Share subject to each Award of Stock Appreciation Rights shall be set
by the Administrator, but shall not be less than one hundred percent (100%) of
the Fair Market Value on the date the Stock Appreciation Rights are granted.

(c) The Administrator shall provide for the treatment of each Award of Stock
Appreciation Rights upon a termination of employment or other service with the
Company or upon a Change in Control as set forth in the applicable Award
Agreement.

10.2 Stock Appreciation Right Vesting.

(a) The Administrator shall determine the period during which a Participant
shall vest in an Award of Stock Appreciation Rights and have the right to
exercise such Stock Appreciation Rights (subject to Section 10.4 hereof) in
whole or in part. Such vesting may be based on service with the Company or any
Affiliate, any of the Performance Goals or any other criteria selected by the
Administrator. At any time after grant of an Award of Stock Appreciation Rights,
the Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which the Stock Appreciation
Rights vests.

(b) No portion of an Award of Stock Appreciation Rights which is unexercisable
upon termination of employment or other service shall thereafter become
exercisable, except as may be otherwise provided by the Administrator either in
an Award Agreement or by action of the Administrator following the grant of the
Stock Appreciation Rights, including following a termination of employment or
other service; provided, that in no event shall an Award of Stock Appreciation
Rights become exercisable following its expiration, termination or forfeiture.

10.3 Manner of Exercise. A Participant may exercise an exercisable Stock
Appreciation Right as follows, subject to applicable requirements established by
the Administrator; full payment of the applicable withholding taxes shall be
made to the stock administrator of the Company for the Shares with respect to
which the Stock Appreciation Rights, or portion thereof, are exercised, in a
manner permitted by Section 7.2 in respect of Options.

10.4 Stock Appreciation Right Term. The term of each Award of Stock Appreciation
Rights shall be set by the Administrator in its sole discretion; provided,
however, that the term shall not be more than ten (10) years from the date the
Stock Appreciation Rights are granted. The Administrator shall determine the
time period, including any time period following a termination of employment or
other service, during which the Participant has the right to exercise any vested
Stock Appreciation Rights, which time period may not extend beyond the
expiration date of the Award term. Except as limited by the requirements of
Section 409A of the Code, the Administrator may extend the term of any
outstanding Stock Appreciation Rights, and may extend the time period during
which vested Stock Appreciation Rights may be exercised in connection with any
termination of employment or other service of the Participant, and, subject to
Section 13.1 hereof, may amend any other term or condition of such Stock
Appreciation Rights relating to such a termination of employment or other
service.

 

15



--------------------------------------------------------------------------------

ARTICLE XI

ADDITIONAL TERMS OF AWARDS

11.1 Tax Withholding. The Company and its Affiliates shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company or an Affiliate, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s social security, Medicare and any
other employment tax obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising in connection with any Award.
The Administrator may in its sole discretion and in satisfaction of the
foregoing requirement allow a Participant to elect to have the Company or an
Affiliate withhold Shares otherwise issuable under an Award (or allow the
surrender of Shares), provided that the number of Shares which may be so
withheld or surrendered shall be limited to the number of Shares which have a
Fair Market Value on the date of withholding or repurchase no greater than the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income. The Administrator shall
determine the Fair Market Value of the Shares, consistent with applicable
provisions of the Code, for tax withholding obligations due in connection with a
broker-assisted cashless Option or Stock Appreciation Right exercise involving
the sale of Shares to pay the Option or Stock Appreciation Right exercise price
or any tax withholding obligation.

11.2 Transferability of Awards.

(a) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution;

(b) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his or her successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) unless and until such Award has been exercised, or the
Shares underlying such Award have been issued, and all restrictions applicable
to such Shares have lapsed, and any attempted disposition of an Award prior to
the satisfaction of these conditions shall be null and void and of no effect;
and

(c) During the lifetime of the Participant, only the Participant may exercise an
Award (or any portion thereof) granted to him or her under the Plan; after the
death of the Participant, any exercisable portion of an Award may, prior to the
time when such portion

 

16



--------------------------------------------------------------------------------

becomes unexercisable under the Plan or the applicable Program or Award
Agreement, be exercised by his personal representative or by any individual
empowered to do so under the deceased Participant’s will or under the
then-applicable laws of descent and distribution.

11.3 Conditions to Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, neither the Company nor its
Affiliates shall be required to issue or deliver any certificates or make any
book entries evidencing Shares pursuant to the exercise of any Award, unless and
until the Administrator has determined, with advice of counsel, that the
issuance of such Shares is in compliance with all applicable laws, regulations
of governmental authorities and, if applicable, the requirements of any exchange
on which the Shares are listed or traded, and the Shares are covered by an
effective registration statement or applicable exemption from registration. In
addition to the terms and conditions provided herein, the Administrator may
require that a Participant make such reasonable covenants, agreements, and
representations as the Administrator, in its discretion, deems advisable in
order to comply with any such laws, regulations, or requirements.

(b) All Share certificates delivered pursuant to the Plan and all Shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state, or foreign securities or other laws, rules and regulations
and the rules of any securities exchange or automated quotation system on which
the Shares are listed, quoted, or traded. The Administrator may place legends on
any Share certificate or book entry to reference restrictions applicable to the
Shares.

(c) The Administrator shall have the right to require any Participant to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.

(d) No fractional Shares shall be issued and the Administrator shall determine,
in its sole discretion, whether cash shall be given in lieu of fractional Shares
or whether such fractional Shares shall be eliminated by rounding down.

(e) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any applicable law, rule or regulation, the
Company and/or its Affiliates may, in lieu of delivering to any Participant
certificates evidencing Shares issued in connection with any Award, record the
issuance of Shares in the books of the Company (or, as applicable, its transfer
agent or stock plan administrator).

 

17



--------------------------------------------------------------------------------

11.4 Forfeiture and Recoupment Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in the terms of Awards made under
the Plan, or to require a Participant to agree by separate written or electronic
instrument, that: (a)(i) any proceeds, gains or other economic benefit actually
or constructively received by the Participant upon any receipt or exercise of
the Award, or upon the receipt or resale of any Shares underlying the Award,
must be paid to the Company, and (ii) the Award shall terminate and any
unexercised portion of the Award (whether or not vested) shall be forfeited, if
(b)(i) a termination of employment or other service occurs prior to a specified
date, or within a specified time period following receipt or exercise of the
Award, (ii) the Participant at any time, or during a specified time period,
engages in any activity in competition with the Company, as further defined by
the Administrator or (iii) the Participant incurs a termination of employment or
other service for “cause,” as defined in the applicable Award Agreement.
Notwithstanding the foregoing, all Awards made under the Plan shall be subject
to any clawback or recoupment policies of the Company, as in effect from time to
time, or as otherwise required by law.

11.5 Prohibition on Repricing. Subject to limitations imposed by Section 409A of
the Code or other applicable law and the limitations contained in Section 13.1
below, in no event shall the exercise price with respect to an Award be reduced
following the grant of an Award, nor shall an Award be cancelled in exchange for
a replacement Award with a lower exercise price or in exchange for another type
of Award or cash payment without shareholder approval.

11.6 Cash Settlement. Without limiting the generality of any other provision of
the Plan, the Administrator may provide, in an Award Agreement or subsequent to
the grant of an Award, in its discretion, that any Award may be settled in cash,
Shares or a combination thereof.

11.7 Leave of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder shall be suspended during any unpaid leave of absence.
A Participant shall not cease to be considered an Employee, Non-Employee
Director or Consultant, as applicable, in the case of any (a) leave of absence
approved by the Company, or (b) transfer between locations of the Company or
between the Company and any of its Affiliates or any successor thereof.

ARTICLE XII

ADMINISTRATION

12.1 Administrator. The Committee (or another committee or a subcommittee of the
Board assuming the functions of the Committee under the Plan) shall administer
the Plan (except as otherwise permitted herein) and shall be referred to herein
as the “Administrator.” Unless otherwise determined by the Board, the Committee
shall consist solely of two or more Non-Employee Directors appointed by and
holding office at the pleasure of the Board, each of whom is intended to qualify
as a “non-employee director” as defined by Rule 16b-3 of the Exchange Act, an
“outside director” for purposes of Section 162(m) of the Code and an

 

18



--------------------------------------------------------------------------------

“independent director” under the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, in each case,
to the extent required under such provision; provided, however, that any action
taken by the Committee shall be valid and effective, whether or not members of
the Committee at the time of such action are later determined not to have
satisfied the requirements for membership set forth in this Section 12.l or
otherwise provided in any charter of the Committee. Except as may otherwise be
provided in any charter of the Committee, appointment of Committee members shall
be effective upon acceptance of appointment. Committee members may resign at any
time by delivering written or electronic notice to the Board. Vacancies in the
Committee may only be filled by the Board. Notwithstanding the foregoing,
(a) the full Board, acting by a majority of its members in office, shall conduct
the general administration of the Plan with respect to Awards granted to
Non-Employee Directors and (b) the Board or Committee may delegate its authority
hereunder to the extent permitted by Section 12.6 hereof.

12.2 Duties and Powers of Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan and all Award Agreements, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent with the
Plan, to interpret, amend or revoke any such rules and to amend any Award
Agreement, provided that the rights or obligations of the holder of the Award
that is the subject of any such Award Agreement are not affected adversely by
such amendment unless the consent of the Participant is obtained or such
amendment is otherwise permitted under Section 13.1 hereof. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under Rule 16b-3 under the Exchange Act, Section 162(m) of the Code, or
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded are required to be determined in the sole
discretion of the Committee.

12.3 Authority of Administrator. Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and sole discretion
to:

(a) Designate Eligible Individuals to receive Awards;

(b) Determine the type or types of Awards to be granted to each Eligible
Individual;

(c) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;

 

19



--------------------------------------------------------------------------------

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.

12.4 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan or any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.

12.5 Delegation of Authority. To the extent permitted by applicable law or the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, the Board or Committee may from time to
time delegate to a committee of one or more members of the Board, one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to this Article XIII; provided, however, that in
no event shall an officer of the Company be delegated the authority to grant
Awards to, or amend Awards held by, the following individuals: (a) individuals
who are subject to Section 16 of the Exchange Act, (b) Covered Employees with
respect to Awards intended to constitute Performance-Based Compensation, or
(c) officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder; provided further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under Section 162(m) of the Code and applicable securities laws or the rules of
any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded. Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 12.5 shall serve in such capacity at the pleasure of the
Board and the Committee.

 

20



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS PROVISIONS

13.1 Amendment, Suspension or Termination of the Plan. The Plan may be amended
or terminated at any time by action of the Board. However, no amendment may,
without stockholder approval (i) increase the aggregate number of shares
available for Awards, (ii) extend the term of the Plan, (iii) materially expand
the types of awards available under the Plan, (iv) change the definition of
Eligible Individual to add a category or categories of individuals who are
eligible to participate in the Plan, or (v) delete or limit the prohibition
against repricing of Options or Stock Appreciation Rights contained in
Section 11.5, or (vi) make other changes which require approval by the
stockholders of the Company in order to comply with applicable law or applicable
stock market rules. No amendment or termination of the Plan may adversely modify
any individual’s rights under an outstanding Award unless he consents to the
modification in writing.

13.2 Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

13.3 Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

13.4 Governing Law. The Plan and any programs and agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.

13.5 Section 409A. The intent of the parties is that payments and benefits under
the Plan comply with Section 409A of the Code to the extent subject thereto,
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
and be administered to be in compliance therewith. Any payments described in the
Plan that are due within the “short-term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. Notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Participant shall not
be considered to have terminated employment with the Company for purposes of the
Plan and no payment shall be due to the Participant under the Plan or any Award
until the Participant would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of

 

21



--------------------------------------------------------------------------------

the Code. Notwithstanding anything to the contrary in the Plan, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to the Plan during the six (6) month
period immediately following the Participant’s termination of employment shall
instead be paid on the first business day after the date that is six (6) months
following the Participant’s separation from service (or upon the Participant’s
death, if earlier). In addition, for purposes of the Plan, each amount to be
paid or benefit to be provided to the Participant pursuant to the Plan, which
constitute deferred compensation subject to Section 409A of the Code, shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. Notwithstanding the foregoing, for each Award that constitutes
nonqualified deferred compensation under Section 409A of the Code, if required
to avoid accelerated taxation and/or tax penalties, a Change in Control shall be
deemed to have occurred for purposes of the payment or settlement of such Award
under the Plan only if a “change in the ownership of the corporation,” a “change
in effective control of the corporation” or a “change in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(A)(v) of the Code shall also be deemed to have occurred under
Section 409A of the Code.

13.6 No Rights to Awards. No Eligible Individual or other individual shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Participants
or any other individuals uniformly.

13.7 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Program
or Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.

13.8 Indemnification. To the extent allowable pursuant to applicable law, each
member of the Board and any officer or other employee to whom authority to
administer any component of the Plan is delegated shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided, however, that he or she gives the Company an opportunity,
at its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled pursuant to the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

13.9 Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare, or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

 

22



--------------------------------------------------------------------------------

13.10 Successors. The obligations of the Company under the Plan shall be binding
upon any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company.

13.11 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

13.12 Term of Plan. No Awards may be made under the Plan after the tenth
anniversary of the Effective Date; provided, however, that the expiration of the
tenth anniversary of the Effective Date shall not affect outstanding Awards
under the Plan, which shall remain in full force and effect.

 

23